Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 26-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
(i) Claims 26 and 29 recite “instructions stored in the memory”. This recitation may be interpreted under the broadest reasonable interpretation as software per se, which is nonstatutory subject matter.  The bodies of these claims are directed to the steps performed by the execution of these instructions. The fact that the instructions associated with and embodying these steps are nonstatutory calls into question whether these steps in the body of the claims should be given patentable weight.  Clarification is required. 
(ii) Please note that claims 27-28, 30 are rejected as indefinite due to their dependence from an indefinite parent claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3,5-8,14-16,18-21,26-30,14,26,29 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Publication No. 2015/0163794 A1 to Liang et al.
As to claim 1, Liang discloses a method for wireless communication at a user equipment (UE) (Figs. 5-7, disclosing UE and BS exchanging and processing control signals such as UCI/SR/fake-Sr, UE and BS thus teaching the recited UE and BS and the associated processors, memories, software/firmware/code commonly and widely known to be contained in them), comprising: 
transmitting an uplink control information message in uplink control channel resources (paragraph 5, disclosing that UCI includes SR; paragraphs 121-131, Fig. 5, 501: “receive an SR [“UCI”] sent by a UE over a PUCCH [“UL control channel resources”] of the macro BS …”; paragraphs 132-168, Figs. 6-7: “603/703. Fake SR on the PUCCH”) ; 
determining a feedback configuration corresponding to the uplink control information message based at least in part on a set of attributes of the uplink control information message, wherein the feedback configuration indicates whether the uplink control information message triggers a feedback message (paragraph 5, disclosing that UCI includes SR; paragraphs 121-131, Fig. 5, 502: the UE receives “UL scheduling information” according to the “scheduling event notification” triggered by the “fake sr” deliberately generated and sent by the UE, also see paragraphs 132-168, Figs. 6-7: “605. UL scheduling information on the PDCCH”/“607. Detect the UL scheduling information” and similarly, 705/706/707, where the type of the UCI initially sent by the UE being a fake-SR/SR teaches “attribute(s) of the UCI”, where a “fake SR” functions and is configured like an SR so that in sending the fake-SR/SR the UE expects an UL scheduling information response, teaching “feedback configuration indicates whether the uplink control information message triggers a feedback message”; also see paragraph 5 for functionality of SR); and 
monitoring for the feedback message responsive to the uplink control information message based at least in part on the feedback configuration (see discussion and citations above, teaching this limitation).
As to claim 2, Liang discloses the method as in the parent claim 1. 
Liang further discloses wherein the set of attributes comprises a format of the uplink control information message. (paragraph 5, disclosing that UCI includes SR; paragraphs 121-131, Fig. 5, 502: the UE receives “UL scheduling information” according to the “scheduling event notification” triggered by the “fake sr” deliberately generated and sent by the UE, also see paragraphs 132-168, Figs. 6-7: “605. UL scheduling information on the PDCCH”/“607. Detect the UL scheduling information” and similarly, 705/706/707, where the type of the UCI initially sent by the UE being a fake-SR/SR teaches “a format of the UCI message”)
As to claim 3, Liang discloses the method as in the parent claim 1. 
Liang further discloses wherein the set of attributes comprises a payload size associated with the uplink control information message. (paragraph 5, disclosing that UCI includes SR; paragraphs 121-131, Fig. 5, 502: the UE receives “UL scheduling information” according to the “scheduling event notification” triggered by the “fake sr” deliberately generated and sent by the UE, also see paragraphs 132-168, Figs. 6-7: “605. UL scheduling information on the PDCCH”/“607. Detect the UL scheduling information” and similarly, 705/706/707, where the type of the UCI initially sent by the UE being a fake-SR/SR teaches “a set of attributes” where that fake SR is indicated by a 1 bit information element in the SR, teaching that the UCI [i.e., the 1 bit in the SR] has a payload size of 1 bit and this is an attribute of the fake-sr type that will be taken into account)
As to claim 5, Liang discloses the method as in the parent claim 1. 
Liang further discloses wherein the set of attributes comprises a trigger condition for triggering an autonomous state change at the UE based at least in part on transmission of the uplink control information message (paragraph 5, disclosing that UCI includes SR; paragraphs 121-131, Fig. 5, 502: the UE receives “UL scheduling information” according to the “scheduling event notification” triggered by the “fake sr” deliberately generated and sent by the UE, also see paragraphs 132-168, Figs. 6-7: “605. UL scheduling information on the PDCCH”/“607. Detect the UL scheduling information” and similarly, 705/706/707, teaching that the sending of the type of UCI categorized as fake-SR, as in step 603 and paragraphs 136-7, triggers the UE to expect, receive, and process an UL scheduling information response [i.e., a “state”], whereas the UE would not be expecting UL scheduling information if the fake-SR had not been sent, teaching an “autonomous state change”)
As to claim 6, Liang discloses the method as in the parent claim 5. 
Liang further discloses further comprising: receiving the feedback message based at least in part on the monitoring; and performing the autonomous state change based at least in part on receiving the feedback message. (paragraph 5, disclosing that UCI includes SR; paragraphs 121-131, Fig. 5, 502: the UE receives “UL scheduling information” according to the “scheduling event notification” triggered by the “fake sr” deliberately generated and sent by the UE, also see paragraphs 132-168, Figs. 6-7: “605. UL scheduling information on the PDCCH”/“607. Detect the UL scheduling information” and similarly, 705/706/707, teaching that the sending of the type of UCI categorized as fake-SR, as in step 603 and paragraphs 136-7, triggers the UE to expect, receive, and process an UL scheduling information response [i.e., a “state”], whereas the UE would not be expecting UL scheduling information if the fake-SR had not been sent, teaching an “autonomous state change”, teaching this limitation)
As to claim 7, Liang discloses the method as in the parent claim 1. 
Liang further discloses wherein the set of attributes comprises a dynamic indication that indicates the feedback configuration for the uplink control information message. (paragraph 5, disclosing that UCI includes SR; paragraphs 121-131, Fig. 5, 502: the UE receives “UL scheduling information” according to the “scheduling event notification” triggered by the “fake sr” deliberately generated and sent by the UE, also see paragraphs 132-168, Figs. 6-7: “605. UL scheduling information on the PDCCH”/“607. Detect the UL scheduling information” and similarly, 705/706/707, where the type of the UCI initially sent by the UE being a fake-SR/SR teaches “a set of attributes” where that fake SR is indicated by a 1 bit information element in the SR, teaching that the UCI [i.e., the 1 bit in the SR] has a payload size of 1 bit and this is an attribute of the fake-sr type that will be taken into account, where this 1 bit fake SR indicator is dynamically set [or not], teaching this limitation)
As to claim 8, Liang discloses the method as in the parent claim 1. 
Liang further discloses wherein the set of attributes comprises a scheduling type associated with the uplink control channel resources. (paragraph 5, disclosing that UCI includes SR; paragraphs 121-131, Fig. 5, 502: the UE receives “UL scheduling information” according to the “scheduling event notification” triggered by the “fake sr” deliberately generated and sent by the UE, also see paragraphs 132-168, Figs. 6-7: “605. UL scheduling information on the PDCCH”/“607. Detect the UL scheduling information” and similarly, 705/706/707, where the type of the UCI initially sent by the UE being a fake-SR/SR teaches “a scheduling type associated with the uplink control channel resources.”)
As to claims 14, 26,29, please see rejection for parent claim 1. 
As to claims 15,27,30, see rejection for claim 2.
As to claims 16,28, see rejection for claim 3.
As to claims 18-21, see rejection for claims 5-8.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4,9,12,17,22 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2015/0163794 A1 to Liang et al., in view of U.S. Patent Publication No. 2015/0312922 A1 to Uchino et al.
As to claim 4, Liang discloses the method as in the parent claim 1. 
Uchino discloses wherein the set of attributes comprises a priority of the uplink control channel resources. (paragraphs 39-40)
Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to utilize the teachings of Uchino discussed above, in conjunction with and to modify the teachings of Liang, to reject the limitations of this claim, since it would have been obvious to modify the transmission and processing of UCI/SR in Liang by prioritizing the different kinds of UCI as taught by Uchino. The cited references are in the same field of endeavor with regard to exchange, management and processing of control channel messages.  The suggestion/motivation would have been to improve the management and processing of control channel messaging like UCI (Liang, paragraphs 1-43; Uchino, paragraphs 1-12).  Furthermore, note that with regard to the claimed invention, especially the limitation above, all of the claimed elements have been shown to be known in the cited art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art before the effective filing date.
As to claim 9, Liang discloses the method as in the parent claim 1. 
Uchino discloses retransmitting the uplink control information message based at least in part on the monitoring and expiration of a timer. (paragraphs 58-59, disclosing retransmission process for UCIs such as SR, where retransmission are widely known to be implemented and to involve a retransmission timeout timer)
Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to utilize the teachings of Uchino discussed above, in conjunction with and to modify the teachings of Liang, to reject the limitations of this claim, since it would have been obvious to modify the transmission and processing of UCI/SR in Liang by incorporating a retransmission feature as taught by Uchino. The cited references are in the same field of endeavor with regard to exchange, management and processing of control channel messages.  The suggestion/motivation would have been to improve the management and processing of control channel messaging like UCI (Liang, paragraphs 1-43; Uchino, paragraphs 1-12).  Furthermore, note that with regard to the claimed invention, especially the limitation above, all of the claimed elements have been shown to be known in the cited art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art before the effective filing date.
As to claim 12, Liang discloses the method as in the parent claim 1. 
Liang discloses receiving the feedback message based at least in part on the monitoring (Figs. 5-7, disclosing the UE receiving UL scheduling info [feedback] in response to the UCI/fake-SR transmitted by the UE to the BS)
Uchino discloses identifying an association between the feedback message and the uplink control information message based at least in part on a duration between transmitting the uplink control information message and receiving the feedback message. (paragraphs 58-59, disclosing retransmission process for UCIs such as SR, where retransmission are widely known to be implemented and to involve a retransmission timeout timer and thus a feedback/ul-grant or the like would be expected at the UE in response to the UE sending the SR, within the retransmission time interval)
Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to utilize the teachings of Uchino discussed above, in conjunction with and to modify the teachings of Liang, to reject the limitations of this claim, since it would have been obvious to modify the transmission and processing of UCI/SR in Liang by incorporating a retransmission feature as taught by Uchino. The cited references are in the same field of endeavor with regard to exchange, management and processing of control channel messages.  The suggestion/motivation would have been to improve the management and processing of control channel messaging like UCI (Liang, paragraphs 1-43; Uchino, paragraphs 1-12).  Furthermore, note that with regard to the claimed invention, especially the limitation above, all of the claimed elements have been shown to be known in the cited art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art before the effective filing date.
As to claims 17, see rejection for claim 4.
As to claims 22, see rejection for claim 9.

Claim(s) 10,11,13,23-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2015/0163794 A1 to Liang et al., in view of U.S. Patent Publication No. 2018/0227936 A1 to Yerramalli et al.
As to claim 10, Liang discloses the method as in the parent claim 1. 
Liang discloses the feedback message (Fig. 4-7, disclosing the UE receiving UL scheduling info [feedback] in response to the UCI/fake-SR transmitted by the UE to the BS)
Liang does not appear to explicitly disclose wherein the message comprises an indication of an association between the feedback message and the uplink control information message.
Yerramalli discloses wherein the message comprises an indication of an association between the feedback message and the uplink control information message. (paragraphs 115, 132-133,141-142,179-180, disclosing the a-dci [the message] includes “a bitmap of feedback information associated with one or more feedback processes associated with one or more autonomous ul transmission, one or more ack/nack indications or uplink power control information”)
Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to utilize the teachings of Yerramalli discussed above, in conjunction with and to modify the teachings of Liang, to reject the limitations of this claim, since it would have been obvious to modify the feedback message in Liang by incorporating the features of the a-dci message disclosed in Yerramalli. The cited references are in the same field of endeavor with regard to exchange, management and processing of control channel messages.  The suggestion/motivation would have been to improve the management and processing of control channel messaging like UCI (Liang, paragraphs 1-43; Uchino, paragraphs 1-12; Yerramalli, paragraphs 1-38).  Furthermore, note that with regard to the claimed invention, especially the limitation above, all of the claimed elements have been shown to be known in the cited art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art before the effective filing date.
As to claim 11, Liang and Yerramalli teach the method as in the parent claim 10. 
Liang does not appear to explicitly disclose wherein the indication of the association between the feedback message and the uplink control information message comprises bitmap information corresponding to the uplink control channel resources
Yerramalli discloses wherein the indication of the association between the feedback message and the uplink control information message comprises bitmap information corresponding to the uplink control channel resources (paragraphs 115, 132-133,141-142,179-180, disclosing the a-dci [the message] includes “a bitmap of feedback information associated with one or more feedback processes associated with one or more autonomous ul transmission, one or more ack/nack indications or uplink power control information”)
Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to utilize the teachings of Yerramalli discussed above, in conjunction with and to modify the teachings of Liang, to reject the limitations of this claim, since it would have been obvious to modify the feedback message in Liang by incorporating the features of the a-dci message disclosed in Yerramalli. The cited references are in the same field of endeavor with regard to exchange, management and processing of control channel messages.  The suggestion/motivation would have been to improve the management and processing of control channel messaging like UCI (Liang, paragraphs 1-43; Uchino, paragraphs 1-12; Yerramalli, paragraphs 1-38).  Furthermore, note that with regard to the claimed invention, especially the limitation above, all of the claimed elements have been shown to be known in the cited art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art before the effective filing date.
As to claim 13, Liang discloses the method as in the parent claim 1. 
Liang discloses the feedback message (Fig. 4-7, disclosing the UE receiving UL scheduling info [feedback] in response to the UCI/fake-SR transmitted by the UE to the BS)
Liang does not appear to explicitly disclose further comprising: receiving a downlink control information (DCI) message over downlink control channel resources, wherein bitmap information in a field of the DCI message comprises an indication of an association between the feedback message and the uplink control information message.
Yerramalli discloses receiving a downlink control information (DCI) message over downlink control channel resources, wherein bitmap information in a field of the DCI message comprises an indication of an association between the feedback message and the uplink control information message. (paragraphs 115, 132-133,141-142,179-180, disclosing the a-dci [the message] includes “a bitmap of feedback information associated with one or more feedback processes associated with one or more autonomous ul transmission, one or more ack/nack indications or uplink power control information”)
Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to utilize the teachings of Yerramalli discussed above, in conjunction with and to modify the teachings of Liang, to reject the limitations of this claim, i.e., “receiving the feedback message in a downlink control information (DCI) message over downlink control channel resources, wherein bitmap information in a field of the DCI message comprises an indication of an association between the feedback message and the uplink control information message”, since it would have been obvious to modify the feedback message in Liang by incorporating the features of the a-dci message disclosed in Yerramalli. The cited references are in the same field of endeavor with regard to exchange, management and processing of control channel messages.  The suggestion/motivation would have been to improve the management and processing of control channel messaging like UCI (Liang, paragraphs 1-43; Uchino, paragraphs 1-12; Yerramalli, paragraphs 1-38).  Furthermore, note that with regard to the claimed invention, especially the limitation above, all of the claimed elements have been shown to be known in the cited art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art before the effective filing date.
As to claims 23, see rejection for claim 10.
As to claims 24, see rejection for claim 11.
As to claims 25, see rejection for claim 13.

Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHI TANG P CHENG whose telephone number is (571)272-9021. The examiner can normally be reached M-F, 9:30AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on (571) 272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHI TANG P CHENG/               Primary Examiner, Art Unit 2463